Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Via Edgar and Facsimile April 13, 2011 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-4631 Attn: Rufus Decker Accounting Branch Chief Re: Colgate-Palmolive Company (the Company) Annual Report on Form 10-K for the year ended December 31, 2010 - File No. 001-00644 Dear Mr. Decker: We are pleased to respond to the comments included in your letter received on March 30, 2011 regarding our most recently filed Annual Report on Form 10-K, as indicated above. For your convenience, each of your comments is repeated below followed by our response. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2010 1. General Where a comment below requests additional disclosures or other revisions to be made, please show us in your supplemental response what the revisions will look like. These revisions should be included in your future filings, including your interim filings. Response In our responses below, we have provided sample disclosures in response to the Staffs comments, which are based on disclosures contained in our most recently filed Annual Report on Form 10-K. For ease of reference we have identified the revisions to prior disclosures by underlining additions and reflecting any deletions in strikethrough text. As noted in our response to each comment below, we will include these revisions in our future filings, including our interim filings. 1 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Results of Operations, page 15 To the extent that you present worldwide or segment organic sales and/or the related percentage changes, these measures should be reconciled to U.S. GAAP amounts and percentage changes. Please revise your Non-GAAP Financial Measures disclosures on page 21, or elsewhere in the filing to include these reconciliations and the related disclosures required by Item 10(e) of Regulation S-K to the extent they are not already provided. Response We confirm that, to the extent our future filings include worldwide or segment organic sales and/or the related percentage change, we will revise our Non-GAAP Financial Measures disclosure in such future filings to include a table reconciling organic sales growth to Net sales growth. Set forth below, for illustrative purposes only, is sample revised disclosure. Non-GAAP Financial Measures Net sales growth, both worldwide and in relevant geographic divisions, is discussed in this Annual Report on Form 10-K both on a GAAP basis and excluding divestments (non-GAAP). Management believes this non-GAAP financial measure provides useful supplemental information to investors as it allows comparisons of Net sales growth from ongoing operations. This Annual Report on Form 10-K also discusses organic sales growth (Net sales growth excluding the impact of foreign exchange, acquisitions and divestments) (non-GAAP). Management believes this measure provides investors with useful supplemental information regarding the Companys underlying sales trends by presenting sales growth excluding the external factor of foreign exchange, as well as the impact of acquisitions and divestments. The following table provides a quantitative reconciliation of organic sales growth to Net sales growth for the years ended December 31, 2010 and 2009. Foreign Acquisitions and Organic Exchange Divestments Year ended December 31, 2010 Sales Growth Impact Impact Net Sales Growth Oral, Personal and Home Care North America 1.0% 1.0% 0.0% 2.0% Latin America 7.5% (9.0%) 0.0% (1.5%) Europe/South Pacific (1.0%) (0.5%) 0.0% (1.5%) Greater Asia/Africa 9.0% 4.0% 0.0% 13.0% Total Oral, Personal and Home Care 4.0% (2.0%) 0.0% 2.0% Pet Nutrition (3.5%) 1.0% 0.0% (2.5%) Total Company 3.0% (1.5%) 0.0% 1.5% 2 Foreign Acquisitions and Year ended December 31, 2009 Organic Exchange Divestments Oral, Personal and Home Care Sales Growth Impact Impact Net Sales Growth North America 4.0% (0.5%) 0.0% 3.5% Latin America 16.5% (11.0%) 0.0% 5.5% Europe/South Pacific 0.5% (8.5%) (0.5%) (8.5%) Greater Asia/Africa 8.0% (8.0%) 0.0% 0.0% Total Oral, Personal and Home Care 8.0% (7.5%) (0.5%) 0.0% Pet Nutrition 1.0% (1.5%) 0.0% (0.5%) Total Company 6.5% (6.5%) 0.0% 0.0% 3. Gross Profit, page 16 Please revise your discussion of consolidated gross profit and each segments operating profit to provide a more robust discussion and analysis of the reasons for changes in results between periods, with separate quantification where possible for each factor that resulted in the changes between periods. Response We confirm that in our future filings we will provide a more robust discussion and analysis of the reasons for changes in results between periods for consolidated gross profit and each segments operating profit, with separate quantification where possible for each factor that resulted in material changes between periods. Set forth below, for illustrative purposes only, are sample revised disclosures for Gross Profit and North America segment Operating profit. Gross Profit Worldwide gross profit margin was 59.1% in 2010, 58.8% in 2009 and 56.3% in 2008. The gross profit margin increase of 30 basis points in 2010 was primarily due to a continued focus on cost-saving initiatives (170 basis points) , partially offset by rising commodity costs (140 basis points) and negative foreign exchange. 3 Segment Results North America Operating profit in North America increased 5% to $884 million in 2010, primarily due to sales growth and cost-saving initiatives, partially offset by increased promotional investments. Operating profit increased 90 bps as a percentage of Net sales. Contributing to this increase were decreases in non-variable overhead expenses (50 bps) and Advertising expenses (40 bps). In 2009, Operating profit in North America increased 22% to $843 million due to sales growth, cost-saving initiatives and lower raw and packaging material costs. 4. Consolidated Financial Statements Note 2  Summary of Significant Accounting Policies, page 42 Please revise to disclose the line item(s) that include depreciation and amortization expense. If your cost of sales does not include an allocation of depreciation and amortization, please also consider the guidance in SAB Topic 11:B. Response We note our cost of sales includes an allocation of depreciation; however, it does not include an allocation of amortization. Amortization expense is included in Other (income) expense, net, which is included in Operating profit. We confirm that in future filings, we will disclose the line items that include depreciation and amortization expense. Set forth below, for illustrative purposes only, is sample revised disclosure. Summary of Significant Accounting Policies Property, Plant and Equipment Land, buildings and machinery and equipment are stated at cost. Depreciation is provided, primarily using the straight-line method, over estimated useful lives ranging from 3 to 15 years for machinery and equipment and up to 40 years for buildings. Depreciation attributable to manufacturing operations is included in Cost of sales. The remaining component of depreciation is included in Selling, general and administrative expenses. Goodwill and Other Intangibles Goodwill and indefinite life intangible assets, such as the Companys global brands, are subject to impairment tests at least annually. These tests were performed and did not result in an impairment charge.
